[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1685

                        UNITED STATES,

                          Appellee,

                              v.

                         DAVID GELL,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. D. Brock Hornby, U.S. District Judge]                                                               

                                         

                            Before

                   Boudin, Stahl and Lynch,
                       Circuit Judges.                                                 

                                         

Thomas V. Laprade and Lambert, Coffin, Rudman & Hochman on brief                                                                   
for appellant.
Jay P. McCloskey, United States Attorney, Margaret D. McGaughey,                                                                           
and Helene Kazanjian Assistant United States Attorneys, on brief for
appellee.

                                         

                       February 4, 1998
                                         

          Per Curiam.  We have thoroughly reviewed the record                                

on appeal and the submissions  of the parties, and we affirm.

Since  the government's witness  at sentencing testified that

he had purchased at least  five kilograms of cocaine from the

appellant  during 1995  alone, and  that  appellant had  sold

cocaine to the  witness on several other occasions, there was

no  clear error  in the  sentencing  court's conclusion  that

appellant  was responsible for  the distribution of  at least

five kilograms.  United States  v. Lindia, 82 F.3d 1154, 1159                                                     

(1st  Cir.  1996)  (sentencing  court  must make  credibility

determinations, and reviewing court will only set those aside

for  clear  error).    It  is  apparent  from  the sentencing

transcript and  from the sentencing court's written statement

of reasons  that the court  relied on that evidence.   United                                                                         

States v. Van,  87 F.3d 1 (1st  Cir. 1996).  Thus,  the court                         

properly adopted  a  base offense  level of  32, pursuant  to

U.S.S.G.   2D1.1(c)(4).

     Affirmed.  Loc. R. 27.1.                          

                             -2-